 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
         MIKESHIA MORRISON, on behalf of
         herself and all others similarly situated,
 8
                                Plaintiff,
 9
                                                          C18-1316 TSZ
              v.
10
                                                          MINUTE ORDER
         ESURANCE INSURANCE CO, a
11       foreign automobile insurance company,
12                              Defendant.

13

14    JURY TRIAL DATE                                               February 3, 2020

15    Length of Trial                                               5-10 days

16    Discovery on class certification issues completed by          January 14, 2019

17    Any motions related to class certification must be filed by   March 14, 2019
           and noted on the motion calendar no later
18         than the fourth Friday thereafter (see LCR 7(d))

      Deadline for joining additional parties                       May 9, 2019
19
      Any motions for leave to amend pleadings filed by             May 9, 2019
20
      Disclosure of expert testimony under FRCP 26(a)(2)            May 28, 2019
21
      All motions related to discovery must be filed by             June 13, 2019
22

23

     MINUTE ORDER - 1
 1
      All remaining discovery completed by                            July 11, 2019
 2
      Settlement Conference pursuant to LCR 39.1(c)(2) held no
 3    later than                                                      September 4, 2019

      All dispositive motions must be filed by                        September 5, 2019
 4           and noted on the motion calendar no later
             than the fourth Friday thereafter (see LCR 7(d))
 5
      All motions related to expert witnesses (e.g., Daubert
 6    motion) must be filed by                                        September 12, 2019
            and noted on the motion calendar no later
 7          than the third Friday thereafter (see LCR 7(d))

 8    The parties shall engage in mediation pursuant to Local
      Civil Rule 39.1(c) on or before                                 October 4, 2019
 9
      All motions in limine must be filed by                          December 19, 2019
10          and noted for the third Friday thereafter; responses
            shall be due on the noting date; no reply shall be
11          filed unless requested by the Court

12    Agreed pretrial order due                                       January 17, 2020

      Trial briefs, proposed voir dire questions, and                 January 17, 2020
13    proposed jury instructions due
14    Pretrial conference to be held at 1:30 p.m. on                  January 24, 2020

15         These dates are set at the direction of the Court after reviewing the joint status

16 report and discovery plan submitted by the parties. All other dates are specified in the

17 Local Civil Rules. These are firm dates that can be changed only by order of the Court,

18 not by agreement of counsel or the parties. The Court will alter these dates only upon

19 good cause shown: failure to complete discovery within the time allowed is not

20 recognized as good cause.

21

22

23

     MINUTE ORDER - 2
 1         As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 2 possible. Counsel are further directed to cooperate in preparing the final pretrial order in

 3 the format required by LCR 16.1, except as ordered below.

 4         The original and one copy of the trial exhibits are to be delivered to the courtroom

 5 the morning of the trial. Each exhibit shall be clearly marked. Plaintiff’s exhibits shall

 6 be numbered consecutively beginning with 1; defendant’s exhibits shall be numbered

 7 consecutively beginning with the next multiple of 100 after plaintiff’s last exhibit. For

 8 example, if plaintiff’s last exhibit is numbered 159, then defendant’s exhibits shall begin

 9 with the number 200. Duplicate documents shall not be listed twice: once a party has

10 identified an exhibit in the pretrial order, any party may use it. Each set of exhibits shall

11 be submitted in a three-ring binder with appropriately numbered tabs.

12         Counsel must be prepared to begin trial on the date scheduled, but it should be

13 understood that the trial may have to await the completion of other cases.

14         Should this case settle, counsel shall notify Karen Dews at 206-370-8830 as soon

15 as possible.

16         The Clerk is directed to send a copy of this Minute Order to all counsel of record.

17         Dated this 26th day of November, 2018.

18
                                                      William M. McCool
19                                                    Clerk

20                                                    s/Karen Dews
                                                      Deputy Clerk
21

22

23

     MINUTE ORDER - 3
